DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites the vertical truss kick-in is positioned in abutment with the shoulder tab.  Parent claim 1 recites a shoulder section formed by an outer sidewall, an inner sidewall, and a shoulder tab defining a top surface between the inner and outer sidewall.  The specification describes the vertical truss kick-in as being adhesively attached to the outer surface of the inner wall, and the drawings illustrate a considerable spacing between the truss structure and the top of the side wall.  While it is technically possible to form the recited structure; this would require a hollow sidewall with cross section that makes a square shape.  The resulting structure would probably not function the same.  Most of the truss features disclosed in the specification, such as a truss extension 52 (Fig. 26 of the drawings) probably would not physically be possible to include.  For purpose of examination on the merits, the examiner interprets claim 6 as if it instead read ‘the vertical truss kick-in is positioned in abutment with an outwardly facing surface of the inner sidewall and the horizontal truss kick-in spans a gap between the outer sidewall and the inner sidewall’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haubenberger (AT 513,923 A1).
Regarding claim 16, Haubenberger teaches a carton formable from a unitary sheet of die cut material (Fig. 3) defining a plurality of interconnected sections, comprising: a first shoulder section (Fig. 1), and a second shoulder section adapted to form opposed sides of the carton, each of the first shoulder section and the second shoulder section having an interior tab 25 and a shoulder sidewall 3’; a bottom panel 2 joined with each of the first shoulder section and the second shoulder section; a fore-aft fold line 21, 22 defined between the bottom panel and each of the first shoulder section and the second shouldered section; a first shoulder fold line and a second shoulder fold line 25, 26 defined along a top end of each of the first shoulder section and the second shoulder section, the second shoulder fold line defined parallel and off set from the first shoulder fold line by a distance corresponding to a desired width of a shoulder positioned at a top end of each of the first shoulder section and the second shoulder section (Fig. 3); and a folding recessed truss 9 interconnecting a lower end of the shoulder sidewall of each of the first shoulder section and the second shoulder section, and the bottom panel, wherein the folding recessed truss is adapted to form a truss structure between the shoulder sidewall and the interior tab of each of the first shoulder section and the second shoulder section when the first shouldered section and the second shoulder section are folded about the fore-aft fold line to form the opposed sides of the carton (Fig. 1).
Regarding claim 17, Haubenberger teaches the interior tab 3’ is configured to fold inwardly about the second shoulder fold line so that the interior tab is positioned parallel to an interior face of a corresponding shoulder sidewall 3 of each of the first shoulder section and the second shoulder section (Fig. 1).
Regarding claims 18-20, the examiner uses the broadest reasonable interpretation of ‘corresponding’ to include the meaning ‘having or participating in the same relationship’ (merriam-webster.com).  Haubenberger teaches a vertical truss kick in attached to the bottom panel 2 along a lower truss fold line 16 that is offset from the fore-aft fold line by a distance corresponding to the desired width of the shoulder, a horizontal truss tab having a lower attachment to the vertical truss kick in along an intermediate truss fold line 11 that is offset from the lower truss fold line by a distance corresponding to the desired width of the shoulder, and an upper attachment of the horizontal truss tab to the shoulder sidewall along an upper truss fold line 15 that is offset from the fore-aft fold line by a distance corresponding to the desired width of the shoulder (each offset is corresponding by determining the deflection of X; Fig. 1).

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for other double wall containers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734